Citation Nr: 0107662	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether or not the appellant's other-than-honorable discharge 
from active naval service due to misconduct (drug use) is a 
bar to the award of most veterans' benefits other than health 
care under Chapter 17, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from March 1981 to 
March 1984, at which time he was issued an other-than-
honorable discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Portland Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last before the Board in May 1998, when it was remanded 
to the RO for further development of the evidence.  


FINDINGS OF FACT

1.  The service department has certified that the appellant's 
active duty from March 1981 to March 1984 constitutes one, 
indivisible period of service; he received an other-than-
honorable discharge in March 1984 due to misconduct drug 
abuse (use).  

2.  The appellant was discharged in March 1984 because of 
willful and persistent misconduct; he was not discharged 
because of a minor offense.  

3.  The evidence does not establish, and the appellant has 
not contended, that he was insane at the time he committed 
the offenses which led to his other-than-honorable discharge 
in March 1984.  



CONCLUSION OF LAW

The appellant's March 1984 discharge from service was under 
dishonorable conditions which precludes the award of most 
veterans' benefits, including VA disability compensation and 
pension.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.12 
(d)(4) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case seeks VA disability compensation 
benefits for several disabilities allegedly incurred or 
aggravated in service.  

If a former servicemember did not die in service, pension, 
compensation, or dependency and indemnity compensation are 
not payable unless the period of service on which the claim 
is based was terminated by discharge or release under 
conditions which were not dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.12(a) (2000).  

A discharge or release from service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2000).  

In this case, the service department certified in November 
2000 that the appellant's active duty service in the U.S. 
Navy from March 11, 1981 to March 30, 1984 constitutes one, 
indivisible period of service, i.e., he was never 
conditionally discharged in order to reenlist, and he was 
never eligible for discharge or release under conditions 
other than dishonorable except for an intervening 
reenlistment.  See 38 C.F.R. § 3.13.  

In February 1981, at the time of his enlistment physical 
examination, the appellant reported that he had used 
marijuana and cocaine in the past, but not since 1979.  He 
also admitted that he had served 60 days in prison in 1979 on 
a charge of being under the influence of a controlled 
substance.  This was not considered to be disqualifying, and 
he was accepted for active naval service, which he began on 
March 11, 1981.  According to his enlistment contract, he was 
obligated to serve "at least" 36 months on active duty.  
The appellant was born in May 1951; therefore, he was almost 
30 years of age when he entered active duty.  

The evidence of record indicates that the appellant received 
good or excellent performance evaluations in service up until 
at least June 1983.  He received training and served as a 
naval aviation System Organizational Maintenance Technician.  
In April 1983 he was treated for multiple facial trauma, 
including a fractured nose, received "in a fight."  
Although he subsequently claimed that he was assaulted and 
beaten by three other individuals, possibly for racial 
reasons, no evidence to corroborate these assertions was ever 
produced.  

In July 1983, a random urine sample was positive for 
phencyclidine (PCP).  The appellant stated at the time that 
he had been to a party in Hollywood over the weekend where he 
drank a few beers; but he did not remember taking anything, 
and he denied taking any medication or illegal drugs.  It was 
reported in the service medical records that there was no 
clinical evidence of drug dependency.  

In August 1983, the appellant accepted a captain's mast 
(nonjudicial punishment) as a result of his positive drug 
screening for PCP, although he was under the impression that 
he had screened positive for cocaine (see counseling 
memorandum dated September 13, 1983).  In any event, he 
denied the use of either drug, and the charge against him was 
reportedly dismissed.  

The appellant was interviewed and evaluated in September 1983 
to establish his need for further counseling or assistance.  
He freely admitted his pre-service drug use in 1979, and he 
further admitted that he had had a civilian conviction in 
June 1983 for driving while intoxicated.  He continued to 
steadfastly deny that he recently had knowingly used any 
illicit substance, and it was recommended that he be returned 
to duty with no further action taken.  

On October 6, 1983, the appellant was found guilty by summary 
court-martial of the charge of willful use of a controlled 
substance (cocaine) on or about August 23, 1983.  The 
sentence adjudged included 30 days confinement at hard labor 
and a forfeiture of pay and rating. 

In late October 1983, the appellant submitted a request 
seeking drug rehabilitation treatment because he thought it 
would help him.  This request was denied in accordance with 
the unanimous recommendation of the appellant's supervisors.  

On January 11, 1984, the appellant was convicted by special 
court-martial on a charge of PCP use.  The charge was 
reportedly precipitated by another positive urinalysis.  The 
appellant later indicated that he had anticipated the 
positive test result, as he was actively using drugs before, 
during and after his October 1983 summary court-martial (see 
appellant's written statement dated February 28, 1984).  

In approximately January 1984, two of the appellant's 
supervisors signed statements attesting to his ability on the 
job and recommending that he be retained in the Navy.  
Earlier, one such individual, in recommending disapproval of 
the appellant's October 1983 request for drug rehabilitation, 
had signed another statement noting that the appellant had 
not been diagnosed as drug dependent and stating that he 
could not recommend the appellant for retention in the Navy.  

In late February 1984, the appellant submitted a written 
statement in which he requested retention in the Navy.  He 
admitted to drug use on the two occasions leading to his two 
courts-martial and pointed out that he had asked for help 
with the problem, which had been refused.  He stated that he 
had used drugs in service because he was trying to reconcile 
with his ex-wife, who was a drug user, and he thought that 
"if the barrier [of drug usage] was gone, things would be 
different and we could get back together."  He further 
claimed that he was no longer using drugs, and he agreed that 
by using mind-altering drugs while on duty as an Aviation 
Structural Mechanic, servicing air frames and hydraulic 
mechanisms, he had jeopardized more than his own career and 
health.  He also admitted that his latest set of performance 
evaluations were low due to his drug use, but he argued that 
he otherwise had performed at a very high level, winning 
several commendations and finishing in the top 10% of the 
schools which he had attended.  He therefore requested 
retention in the Navy, or at least an honorable discharge.  
(See appellant's written statement dated February 28, 1984.)  

In March 1984, it was recommended by naval authority that the 
appellant be discharged under other than honorable conditions 
by reason of misconduct.  

The report of the appellant's separation physical examination 
dated in March 1984 reflects a normal psychiatric clinical 
evaluation.  

On March 30, 1984, the appellant was discharged from active 
service under other than honorable conditions due to 
misconduct-drug abuse (use).  In January 1999, in response to 
an inquiry from the RO, the service department stated that 
the available information did not indicate that this 
discharge had ever been upgraded.  

In December 1997, the appellant testified at a hearing held 
at the RO that, after service, he went out on his own 
initiative and got his own help; and that, after putting 
himself through rehabilitation, he had not been in any 
trouble since then (see December 1997 transcript, p. 2).  

Analysis

The RO has held that the appellant's discharge in March 1984 
was the result of willful and persistent misconduct.  The 
Board must agree.  

The appellant was discharged because of drug use in service, 
even after evaluation and counseling for rehabilitation.  
While the appellant has only admitted to the two offenses 
which led to his convictions by courts-martial, it is 
apparent to the Board from his statements and the other 
evidence of record that he engaged in multiple and repeated 
instances of drug use in service.  Therefore, his 
objectionable conduct was persistent.  It is also noteworthy 
that he was a mature individual in his early 30's when he 
engaged in the persistent drug usage which led to his 
discharge from service; he was not some confused and immature 
teenager, away from home for the first time, isolated and 
adrift.  Moreover, he was not just experimenting with 
recreational drugs, such as marijuana; instead, he was 
consuming more powerful and dangerous mind-altering drugs 
like cocaine and PCP.  In addition, there is no clinical 
evidence in service of drug dependence or insanity, and the 
"rationale" the appellant has given for his in-service drug 
use (breaking down a relationship barrier in an effort to 
reconcile with his drug-using ex-wife) is, to put it mildly, 
ludicrous.  Consequently, his use of drugs in service was 
nothing less than willful and deliberate, as well as 
persistent.  

The controlling Federal regulation provides that a discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  This 
exception is not applicable in this case for several reasons.  
First, there is a legitimate question as to whether the 
minor-offense exception can apply to a situation involving 
multiple offenses.  See Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).  Second, it has been held as a matter of law that 
offenses (specifically including drug use) which are the type 
of offense which would interfere with the performance of 
military duties are not minor offenses.  Id. at 448; 
Cropper v.Brown, 6 Vet. App. 450 at 452 (1994) (partially 
overruled on other grounds by Struck v. Brown, 9 Vet. App. 
145 (1996)).  The fact that, as the appellant has admitted, 
his performance evaluations declined after he began using 
drugs in service demonstrates that his drug use did interfere 
with the performance of his military duties.  It would also 
appear that his drug use in service, while serving as an 
aviation mechanic servicing air frames and hydraulic 
mechanisms on naval aircraft, very likely jeopardized the 
lives and safety of other service personnel who were required 
to fly such aircraft in service to their country.  The Board 
is unable to conclude, therefore, that the appellant was 
discharged because of a minor offense.  

The appellant has also complained of the military's failure 
to accord him the drug rehabilitation treatment which he had 
requested.  This matter has no bearing on the question of 
willful and persistent misconduct.  However, given the 
emphasis in the available service records concerning the lack 
of clinical evidence of, or a diagnosis of, drug dependence, 
it may well be that the military authorities denied his 
request for drug rehabilitation treatment because it would 
serve no useful purpose since there was no clinical pathology 
present to treat.  

In any event, the Board concludes that the appellant was 
discharged from service in March 1984 under dishonorable 
conditions due to willful and persistent misconduct.  
38 C.F.R. § 3.12(d)(4).  This means that he does not satisfy 
the statutory definition of a "veteran" (38 U.S.C.A. 
§ 101(2)) and that he is not legally eligible to receive most 
veterans' benefits, specifically including VA disability 
compensation and pension (38 U.S.C.A. §§ 1110, 1131, 1521 
(West 1991 & Supp. 2000).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

